Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Claims 1, 15, and 19 have been amended. Claim 20 has been added. Claims 1 and 6-20 are currently pending and have been examined. 
 
Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1 and 6-20 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant asserts starting on page 8 that the claims do not recite an abstract idea, but does not provide further argument supporting this assertion. Examiner maintains that the claims recite limitations falling within the scope of an abstract idea for the reasons set out below in Step 2A Prong 2 of the rejection and as explained in the prior Office Action.
Applicant further argues that any abstract idea is integrated into a practical application. Examiner respectfully disagrees. Applicant asserts that the claims do not recite limitations which could be analogized to a doctor informing a patient that he or she needs to take a series of glucose measurements over a specific number of days prior to their upcoming appointment, 
Applicant presents no further arguments with respect to Step 2B.
The rejection of claims 1 and 6-20 under 35 USC 101 is maintained.

B.	Applicant's arguments with respect to the rejection of claims 1 and 6-20 under 35 USC 112(a) have been fully considered but they are not persuasive.
Applicant argues starting on page 11 that paragraphs 40 and 41 of the published application provide support for determining a chronological minimum interval by adding the user-specific information to the protocol period. Examiner respectfully disagrees. 

Applicant further argues that paragraph 41 of the published application provides “examples and details of how the user-specific information influences the protocol period,” including the example of shift work employment. Applicant argues that a patient “may work a midnight shift from 7pm to 7am and sleep during the day from 9am to 5pm. If the user start notice falls at a time of 3pm when the patient is sleeping, the user start notice can be adjusted to a time of night, say, 3am when the patient is awake. This alters the time in which the patient may begin the medical protocol, and thus, the chronological minimum interval as well.” However, 
The rejection of claims 1 and 6-20 under 35 USC 112(a) is maintained.

C.	Applicant’s arguments with respect to the rejection of claims 1 and 6-19 under 35 USC 103 have been fully considered. Applicant’s argument that Andrews, in combination with the other applied references, does not teach “wherein the user-specific information adjusts a time of the measurement events in the selected medical protocol” is persuasive.  The corresponding rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 6-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 6-14, and 16-20 are drawn to devices, while claim 15 is drawn to a method, each of which is within the four statutory categories (i.e. a machine and a process). Claims 1 and 6-20 are further directed to an abstract on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
providing a plurality of medical protocols for diagnostic or therapeutic purposes, 
wherein each of the plurality of medical protocols is a structured measured value acquisition protocol, which indicates a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol, and wherein each of the plurality of medical protocols indicates a chronological minimum interval at least equal to the measurement period, 
collecting time information concerning a date of a future event, wherein the future event is a trigger for at least one medical protocol from the plurality of medical protocols, 
receiving input from the patient, where the input includes user-specific information from the patient and the user-specific information is additional to any information regarding the future event, 
selecting one of the medical protocols from the plurality of medical protocols which indicates a protocol period before the date of the future event to begin executing the selected medical 
determining a chronological minimum interval by adding the user-specific information to the protocol period, wherein the user-specific information adjusts a time of the measurement events in the selected medical protocol,
monitoring a chronological interval between the current date and the date of the future event, and 
issuing a user start notice for the beginning of the selected medical protocol before the date of the future event, where the user start notice is issued at the chronological minimum interval before the date of the future event.

These steps describe a form of managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a method of organizing human activity. 
Fundamentally the process is that of choosing a protocol specifying a series of measurements to be performed by a patient over a period of time prior to a date in the future, and communicating to the patient that they should begin taking that series of measurements early enough that they have time to complete the measurements before the future date. Sending instructions to a patient to begin taking required measurements at a certain time before an upcoming event manages the behavior of the patient through following rules or instructions, as well as the patient’s interactions with their care provider. For instance, a care provider or provider office may know that she needs a patient to take a series of blood glucose measurements over ten days immediately prior to their upcoming appointment, and could inform the patient of that fact at least ten days prior to the appointment also taking into account additional information 

Claim 15 recites, in part, performing the steps of: 
providing a plurality of medical protocols for diagnostic or therapeutic purposes, wherein each of the plurality of medical protocols is a structured measured value acquisition protocol, which indicates a group of cohesive measurement events which are spaced apart chronologically over a measurement period in accordance with a measurement regime, wherein the measurement period extends from a beginning of the medical protocol to an end of the medical protocol, and wherein each of the plurality of medical protocols indicates a protocol period at least equal to the measurement period; 
collecting time information concerning a date of a future event, wherein the future event is a trigger for at least one medical protocol from the plurality of medical protocols, 
receiving input from the patient, where the input includes user-specific information from the patient and the user-specific information is additional to any information regarding the future event, 
selecting one of the medical protocols from the plurality of medical protocols which indicates the protocol period before the date of the future event to begin executing the selected medical protocol, 
determining a chronological minimum interval by adding the user-specific information to the protocol period, wherein the user-specific information adjusts a time of the measurement events in the selected medical protocol,
monitoring a chronological interval between the current date and the date of the future event, 
issuing a user start notice for the beginning of the selected medical protocol before the date of the future event, where the user start notice is issued at the chronological minimum interval before the date of the future event.

As explained above, these steps describe a form of managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a method of organizing human activity. 
Fundamentally the process is that of choosing a protocol specifying a series of measurements to be performed by a patient over a period of time prior to a date in the future, and communicating to the patient that they should begin taking that series of measurements early enough that they have time to complete the measurements before the future date. Sending instructions to a patient to begin taking required measurements at a certain time before an upcoming event manages the behavior of the patient through following rules or instructions, as well as the patient’s interactions with their care provider. For instance, a care provider or provider office may know that she needs a patient to take a series of blood glucose measurements over ten days immediately prior to their upcoming appointment, and could inform the patient of that fact at least ten days prior to the appointment also taking into account additional information provided by the patient. Aspects such as particular characteristics of the protocols are also aspects that would fall within the process of performing this task.

Claim 19 recites, in part, performing the steps of:
providing a plurality of medical protocols for diagnostic or therapeutic purposes, 
wherein each of the plurality of medical protocols is a structured measured value acquisition 
collecting time information concerning a date of a future event, wherein the future event is a trigger for at least one medical protocol from the plurality of medical protocols, 
receiving input from the patient, where the input includes user-specific information which is independent from and exclusive of any information regarding the future event, 
selecting one of the medical protocols from the plurality of medical protocols which indicates the chronological minimum interval before the date of the future event to begin executing the selected medical protocol, such that the chronological minimum interval is determined directly in part from the user-specific information and the the user-specific information adjusts a time of the measurement events in the selected medical protocol, 
monitoring a chronological interval between the current date and the date of the future event, and 
issuing a user start notice for the beginning of the selected medical protocol before the date of the future event, where the user start notice is issued at the chronological minimum interval before the date of the future event.

These steps describe a form of managing personal behavior or relationships or interactions between people, and therefore recite an abstract idea in the form of a method of organizing human activity. 


The above claims therefore recite an abstract idea. 



Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer. MPEP 2106.05(f)
Claims 1, 15, and 19 recite a display facility, a user interface, a processor, an application module including program instructions, and a computer memory, where the processor is recited as executing the program instructions to bring about the subsequent claim functions, the memory is recited as storing data such as instructions and protocols, the display is recited as providing output to the user, and the user interface receives input from the user. 

Paragraph 49 of Applicant’s specification as originally filed discloses the processor as part of various computing devices such as a laptop or a mobile telephone, each of which would have a housing which components would be integrated with or reside inside. Paragraphs 55 and 57-60 also describe the user interface, display, and processor used to perform the recited functions in terms of generic computer components such as a processor, a display, and an interface. While paragraphs 12 and 18 describe an application module comprising program instructions, no explicit description of a computer memory is provided. Each of these components is therefore construed as encompassing generic computing elements. The recitation of a generic processor coupled to memory, a display, and user interface along with program instructions that cause the processor to execute data processing and display functions within the abstract idea only amounts to instructions to use those computer elements as tools to implement the abstract idea. 
The above additional elements therefore do not serve to integrate the abstract idea into a practical application.


Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer.

The above additional elements therefore do not amount to significantly more than the abstract idea.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claim 6 recites issuing at least one reminder start notice concerning the beginning of a protocol period after the time for the user start notice and before the date of the future event. These limitations fall within the scope of the abstract idea.

Claim 7 recites the user start notice or the at least one reminder start notice comprising information concerning a start time for the protocol period according to the selected medical protocol. These limitations fall within the scope of the abstract idea.

Claim 8 recites the measurement events issuing a user event notice which is associated with one of the measurement events, concerning the pending nature of the measurement event. These limitations fall within the scope of the abstract idea.

Claim 9 recites wherein the user event notice in accordance with associated event information in the medical protocol refers to a user-specific event, situated chronologically before or after the measurement event. These limitations fall within the scope of the abstract idea.

Claim 10 recites after the time of the issuing of the user event notice and before an event time for the measurement events, issuing at least one reminder event notice, which is associated with the measurement event, concerning the pending nature of the measurement event. These limitations fall within the scope of the abstract idea.

Claim 11 recites wherein the user event notice comprise information concerning the event time. These limitations fall within the scope of the abstract idea.

Claim 12 recites collecting and storing protocol information associated with the measurement events. Claim 12 additionally recites storing the protocol information electronically.
Paragraph 47 of Applicant’s specification describes collecting and electronically storing the protocol information without providing further information about how the information is 

Claim 13 recites wherein the medical protocols are formed as a structured measured value acquisition protocol, which indicate a group of cohesive measurement events, respectively, which are spaced apart chronologically over a measurement period in accordance with a measurement regime, and wherein the user start notice relates to the beginning of a measured value acquisition in accordance with the structured measured value acquisition protocol at a time before the date of the future event. These limitations fall within the scope of the abstract idea.

Claim 14 recites wherein the processor is formed in an apparatus selected from the following group: data processing facility, data communication apparatus, and medical measurement or analysis apparatus. As cited above, paragraph 49 of Applicant’s specification discloses the processor as part of various computing devices such as a laptop or a mobile telephone. Paragraphs 55 and 57-60 also describe the processor used to perform the recited functions in terms as a component of a computing device having a communication connection, a server, or a measurement equipment such as a blood glucose meter. In each case however the processor is merely described in general terms as a computer processor. The general recitation of the processor being housed in different devices only amounts to instructions to use computer 

Claim 16 recites the at least one reminder start notice comprising information concerning the event time. These limitations fall within the scope of the abstract idea.

Claim 17 recites wherein user-specific information specifies a period of time and the chronological minimum interval is determined by adding the user-specific information to the measurement period. These limitations fall within the scope of the abstract idea.

Claim 18 recites wherein the selected medical protocol is configured to measure glucose of the patient. These limitations fall within the scope of the abstract idea.

Claim 20 recites wherein the handheld device is a blood glucose meter operable to measure the blood glucose of the patient at the measurement event.
Paragraph 49 of Applicant’s specification states that “the processor is formed in an apparatus selected from the following apparatuses: data processing facility such as a laptop, data communication device such as mobile telephone and medical measurement- or analysis apparatus such as blood glucose meter” (emphasis added), while paragraph 57 similarly states that “The device 1 can implement different types of apparatus, for example a mobile computer, a mobile telephone or a blood glucose meter” (emphasis added). The disclosure therefore describes implementation in a blood glucose meter generically as one possible computing device out of many different general computing devices. 
Furthermore, the recitation of the blood glucose meter as “operable to measure the blood glucose of the patient” at most amounts to recitation of the meter as used to perform its function 
Based on the above, the recitation of the handheld device being a blood glucose meter only amounts to mere instructions to implement the abstract idea using a machine as a tool. With respect to the functions of claim 19 such as providing medical protocols, collecting time information, receiving input, and selecting one of the medical protocols, the blood glucose meter only acts as a generic computing device, and is only further recited in claim 20 as, at most, usable to collect data in its ordinary capacity. The above limitations therefore are not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.


Thus, taken alone, the additional elements above do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Claims 1 and 6-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(I). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. See MPEP 2161.01(I)

With regard to claims 1 and 15, the disclosure does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining a chronological minimum interval by adding the user-specific information to the protocol period, wherein the user-specific information adjusts a time of the 
The only description in the disclosure of determining a chronological minimum interval using user-specific information additional to any information regarding the future event, or independent from and exclusive of any information regarding the future event, is in paragraph 40 of the specification. Paragraph 40 of the specification as originally filed states that the interval can be determined “taking into consideration user-specific information” and that “provision can be made, in the determining of the chronological minimum interval, to add a period of time to the protocol period, which depends on the age and / or indicators for the disease status of the patient. Provision can also be made to take specific life circumstances of the user into consideration, for example employment in shift work.” However, the specification does not provide any description or examples of how a period of time would be determined based on the age or indicators for the disease of the patient. Rather, the specification only states that the period to be added “depends on” the patient’s age or disease status indicators. Similarly, there is no description or examples of how a chronological period would be determined for a particular life circumstance of the user such as a particular user’s age or particular indicators of a disease status. Merely stating that time could be added based on factors such as age or disease status indicators is not sufficient to provide written description support for actually determining the chronological minimum interval from user-specific information which is additional to any information regarding the future event given that there is no clear connection between those factors and particular periods of time.
By not providing any example of steps or mechanisms that could be used to actually achieve the claimed function of chronological minimum interval by adding the user-specific 
Claims 6-14 and 16-18 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

With regard to claims 1, 15, and 19, the newly added limitation reciting “wherein the user-specific information adjusts a time of the measurement events in the selected medical protocol” appears to constitute new matter. Paragraph 40 of the specification states that user-specific information can be used to determine a chronological minimum interval, but does not describe the timing of measurement events or provide any other description of the user-specific information adjusting a time of the measurement events in a selected medical protocol.
Claims 6-14, 16-18, and 20 inherit the deficiencies of claims 1 and 19 through dependency and are likewise rejected.


With regard to claim 17, the disclosure does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining the chronological minimum interval “by adding the user-specific information to the measurement period” “wherein user-specific information specifies a period of time.” 

Merely stating that time could be added based on factors such as age or disease status indicators is not sufficient to provide written description support for actually determining the chronological minimum interval directly in part from user-specific information which is additional to any information regarding the future event, especially given that there is no clear connection between those factors and particular periods of time.
By not providing any example of steps or mechanisms that could be used to actually achieve the claimed function of determining the chronological minimum interval directly in part from the user-specific information which is additional to any information regarding the future event, Applicant has failed to show the actual subject matter in their possession at the time of the 

With regard to claim 19, the disclosure does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining the chronological minimum interval “such that the chronological minimum interval is determined directly in part from the user-specific information and the user-specific information adjusts a time of the measurement events in the selected medical protocol,” where the user-specific information “is independent from and exclusive of any information regarding the future event”. 
The only description in the disclosure of determining a chronological minimum interval using user-specific information additional to any information regarding the future event, or independent from and exclusive of any information regarding the future event, is in paragraph 40 of the specification. Paragraph 40 states that the interval can be determined “taking into consideration user-specific information” and that “provision can be made, in the determining of the chronological minimum interval, to add a period of time to the protocol period, which depends on the age and / or indicators for the disease status of the patient. Provision can also be made to take specific life circumstances of the user into consideration, for example employment in shift work.” However, the specification does not provide any description or examples of how a period of time would be determined based on the age or indicators for the disease of the patient. Rather, the specification only states that the period to be added “depends on” the patient’s age or disease status indicators. Similarly, there is no description or examples of how a chronological period would be determined based on specific life circumstances of the user. Merely stating that 
By not providing any example of steps or mechanisms that could be used to actually achieve the claimed function of determining the chronological minimum interval directly in part from the user-specific information which is additional to any information regarding the future event, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
Claim 20 inherits the deficiencies of claim 19 through dependency and are likewise rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626